Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/21 has been entered.
Response to Amendment
Claims 5-6, and 9 have been canceled.  Claims 1-4, 7-8 have been amended.  Claims 1-4, 7-8, and 10-11 remain pending in the application.
Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive.
Regarding the rejection of claims 1-4, 7-8, and 10-11 under 112(a) for failing to comply with the written description requirement, Applicant has argued that because the claims have not recited a specific equation or relationship that there is no requirement for support within the specification for a tractable mathematical equation or relationship (see Remarks filed 12/20/21, Pages 9-11).  The Examiner does not find this argument persuasive.  
Independent claims 1 and 10 each recite calculating a) a fuel flow rate per unit time of a fuel fed to the combustor, b) an air flow rate per unit time of an air flowing into the compressor; c) a turbine inlet temperature; and d) a fuel distribution ratio;
Claim 2 recites calculating the fuel distribution ratio based on the turbine inlet temperature;
Claim 4 recites calculating the turbine inlet temperature according to the third function;
Claim 7 recites correcting the extracted air flow rate per unit time in accordance with an elapsed time after activation of the gas turbine; and
Claim 8 recites calculating the air temperature at the casing of the combustor according to a forth function.
MPEP 2163 (I) states:
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.

And Further that



Each of claims 1-2, 4, 7-8, and 10 recite calculations of various elements using various parameters (claim 7 recites a correction which is the equivalent of a calculation), and per MPEP 2163 (I) the specification must describe these calculations in sufficient detail that one having ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  Also per MPEP 2163 (I), Applicant can accomplish this by describing the calculations using words, structures, figures, diagrams, and formulas.  However, in each respective case (as detailed in the rejections found below), the specification fails to provide sufficient description such that one having ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  Therefore, the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and each of claims 1-2, 4, 7-8, and 10 (as well as claims depending therefrom) fail the written description requirement for this reason.
Claim Objections
Claim 1 is objected to because of the following informalities:
“a memory” in line 3 should be --a non-transitory memory--;
“index pressure difference and and an inlet temperature” in line 11 should be -- index pressure difference and an inlet temperature--.
Claim 10 is objected to because “a memory” in line 3 should be --a non-transitory memory--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-8, and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a fuel flow rate calculation unit configured to calculate a fuel flow rate per unit time of a fuel fed to the combustor as a first function of (i) a manifold pressure of the combustor, (ii) a pressure of a casing of the combustor, and (iii) a fuel temperature”.  In support of this limitation, Mathematical Formula 1 is is a function of a manifold pressure of the combustor, a pressure of a casing of the combustor, and a fuel temperature, but fails to explain how the fuel flow rate per unit time of a fuel fed to the combustor is actually calculated using these values. The specification fails to provide sufficient description as to how the fuel flow rate per unit time of a fuel fed to the combustor is calculated as a first function of (i) a manifold pressure of the combustor, (ii) a pressure of a casing of the combustor, and (iii) a fuel temperature (e.g. by providing a tractable mathematical equation or relationship) to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention.  Therefore the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and claim 1 fails the written description requirement for this reason.
Claim 1 recites the limitation “an air flow rate calculation unit configured to calculate an air flow rate per unit time of an air flowing into the compressor as a second function of an index pressure difference and and an inlet temperature of the compressor”.  In support of this limitation, Mathematical Formula 2 is provided at Para 32 of the Specification, however this formula simply states that the flow rate per unit time of the air flowing in the compressor is a function of an index pressure difference and an inlet temperature of the compressor, but fails to explain how the air flow rate per unit time of an air flowing into the compressor is actually calculated using these values.  The specification fails to provide sufficient description as to how the air flow rate per unit is calculated as a second function of an index pressure difference and an inlet temperature of the compressor (e.g. by providing a tractable mathematical equation or relationship) to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention.  Therefore the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and claim 1 fails the written description requirement for this reason.
Claim 1 recites the limitation “a turbine inlet temperature calculation unit configured to calculate a turbine inlet temperature according to a third function of the fuel flow rate per unit time, the air flow rate per unit time, the fuel temperature, and an air temperature at the casing of the combustor”.  In support of this limitation, Mathematical Formula 3 is provided at Para 34 of the Specification, however this formula simply states that the turbine inlet temperature is a function of the fuel flow rate per unit time, the air flow rate per unit time, the fuel temperature, and an air temperature at the casing of the combustor, but fails to explain how the turbine inlet temperature is actually calculated using these values.  The specification fails to provide sufficient description as to how the turbine inlet temperature is calculated according to a third function of the fuel rate per unit time, the air flow rate per unit time, the fuel temperature, and an air temperature at the casing of the combustor (e.g. by providing a tractable mathematical equation or relationship) to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention.  Therefore the specification has not described the claimed invention in sufficient detail that one skilled in the art can 
Claim 1 recites the limitation “a fuel distribution ratio calculation unit configured to calculate a fuel distribution ratio for each of a plurality of fuel supply systems connected to the combustor based on the turbine inlet temperature”.  The specification is silent as to how the turbine inlet temperature is used to calculate the fuel distribution ratio for each of a plurality of fuel supply systems, and fails to provide sufficient description as to how the fuel distribution ratio for each of a plurality of fuel supply systems is calculated based on the turbine inlet temperature (e.g. by providing a tractable mathematical equation or relationship) to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention.  Therefore the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and claim 1 fails the written description requirement for this reason.
Claims 2-4 and 7-8 depend from claim 1 and inherit the 112 deficiencies of their parent claim.
Claim 2 recites the limitation “the fuel distribution ratio calculation unit calculates the fuel distribution ratio based on the turbine inlet temperature after correction by the correction unit”.  The specification is silent as to how the fuel distribution ratio is calculated based on the turbine inlet temperature after correction by the correction unit, and fails to provide sufficient description as to how the fuel distribution ratio is calculated based on the turbine inlet temperature after correction by the correction unit (e.g. by providing a tractable mathematical equation or relationship) to reasonably convey to 
Claim 3 depends from claim 2 and inherits the 112 deficiencies of its parent claim.
Claim 4 recites the limitation “the turbine inlet temperature calculation unit is further configured to calculate the turbine inlet temperature according to the third function in which the air flow rate per unit time is reduced by an extracted amount of air flow rate per unit time extracted when air flows into the combustor from the compressor”.  In support of this limitation, Mathematical Formula 3 is provided at Para 34 of the Specification, however this formula simply states that the turbine inlet temperature is a function of the fuel flow rate per unit time, the air flow rate per unit time, the fuel temperature, and an air temperature at the casing of the combustor, but fails to explain how the turbine inlet temperature is actually calculated using these values.  The specification fails to provide sufficient description as to how the turbine inlet temperature is calculated according to the third function in which the air flow rate per unit time is reduced by an extracted amount of air flow rate per unit time extracted when air flows into the combustor from the compressor (e.g. by providing a tractable mathematical equation or relationship) to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention.  Therefore the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably 
Claim 7 depends from claim 4 and inherits the 112 deficiencies of its parent claim.
Claim 7 recites the limitation “the air flow rate calculation unit is further configured to correct the extracted air flow rate per unit time in accordance with an elapsed time after activation of the gas turbine”.  The specification is silent as to how the extracted air flow rate per unit time is corrected in accordance with an elapsed time after activation of the gas turbine, and fails to provide sufficient description as to how the extracted air flow rate per unit time is corrected in accordance with an elapsed time after activation of the gas turbine (e.g. by providing a tractable mathematical equation or relationship) to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention.  Therefore the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and claim 7 fails the written description requirement for this reason.
Claim 8 recites the limitation “a casing temperature calculation unit configured to calculate the air temperature at the casing of the combustor according to a fourth function of an inlet pressure of the compressor, an outlet pressure of the compressor, the inlet temperature of the compressor, and a measured air temperature of the casing of the combustor”.  In support of this limitation, Mathematical Formula 4 is provided at Para 46 of the Specification, however this formula simply states that the casing air temperature is a function of an inlet pressure of the compressor, an outlet pressure of the compressor, the inlet temperature of the compressor, and a measured air temperature of the casing, but fails to explain how the air temperature at the casing is actually calculated using these values.  The specification fails to provide sufficient description as to how the air inlet temperature at the casing of the combustor is calculated according to a fourth function of an inlet pressure of the compressor, an outlet pressure of the compressor, the inlet temperature of the compressor, and a measured air temperature of the casing of the combustor (e.g. by providing a tractable mathematical equation or relationship) to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention.  Therefore the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and claim 8 fails the written description requirement for this reason.
Claim 10 recites the limitation “calculating a fuel flow rate per unit time of a fuel fed to the combustor according to a first function of (i) a manifold pressure of the combustor, (ii) a pressure of a casing of the combustor, and (iii) a fuel temperature”.  In support of this limitation, Mathematical Formula 1 is provided at Para 30 of the Specification, however this formula simply states that the total flow rate per unit time of the fuel fed to each of the combustors is a function of a manifold pressure of the combustor, a pressure of a casing of the combustor, and a fuel temperature, but fails to explain how the fuel flow rate per unit time of a fuel fed to the combustor is actually calculated using these values. The specification fails to provide sufficient description as to how the fuel flow rate per unit time of a fuel fed to the combustor is calculated according to a first function of (i) a manifold pressure of the combustor, (ii) a pressure of 
Claim 10 recites the limitation “calculating an air flow rate per unit time of an air flowing into the compressor according to a second function of of an index pressure difference, and an inlet temperature of the compressor”.  In support of this limitation, Mathematical Formula 2 is provided at Para 32 of the Specification, however this formula simply states that the flow rate per unit time of the air flowing in the compressor is a function of an index pressure difference and an inlet temperature of the compressor, but fails to explain how the air flow rate per unit time of an air flowing into the compressor is actually calculated using these values.  The specification fails to provide sufficient description as to how the air flow rate per unit time of an air flowing into the compressor is calculated
Claim 10 recites the limitation “calculating a turbine inlet temperature according to a third function of the fuel flow rate per unit time, the air flow rate per unit time, the fuel temperature, and an air temperature at the casing of the combustor”.  In support of this limitation, Mathematical Formula 3 is provided at Para 34 of the Specification, however this formula simply states that the turbine inlet temperature is a function of the fuel flow rate per unit time, the air flow rate per unit time, the fuel temperature, and an air temperature at the casing of the combustor, but fails to explain how the turbine inlet temperature is actually calculated using these values.  The specification fails to provide sufficient description as to how the turbine inlet temperature is calculated according to a third function of the fuel rate per unit time, the air flow rate per unit time, the fuel temperature, and an air temperature at the casing of the combustor (e.g. by providing a tractable mathematical equation or relationship) to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention.  Therefore the specification has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, and claim 10 fails the written description requirement for this reason.
Claim 10 recites the limitation “calculating a fuel distribution ratio for a plurality of fuel supply systems in association with the turbine inlet temperature”.  The specification is silent as to how the turbine inlet temperature is used to calculate the fuel distribution ratio for a plurality of fuel supply systems, and fails to provide sufficient description as to how the fuel distribution ratio for a plurality of fuel supply systems is calculated based on the turbine inlet temperature (e.g. by providing a tractable mathematical equation or relationship) to reasonably convey to one skilled in the art that the inventor had 
Claim 11 depends from claim 10 and inherits the 112 deficiencies of its parent claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        2/3/22